DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 28 and 29 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
In claim 28 at lines 2-4 the limitation recites “the articular surface is shaped to replace the natural articular surface; and the natural articular surface is one of a natural tibial articular surface and a natural femoral articular surface.”  
In claim 29
These limitations cannot be satisfied without the inclusion of the human organism, or the bone, the natural tibial articular surface or the natural femoral articular surface, therefore, applicant is claiming the human body as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is rejected as indefinite for the recitation of 
At line 2-3 the claim recites “the bone engagement pad comprises a transverse portion that is configured to extend generally transverse to a length of the bone.”  This limitation is identical to the limitation in claim 14 lines 5-8 from which it depends.  Therefore it is unclear if this is meant to be a new transverse portion or a further clarification of the same portion.  In the interest in compact prosecution the limitation will be treated as a further clarification.
At line 3 the term "generally" is a relative terms which renders the claim indefinite.  The term "generally” is not defined by the claim, the specification does not 
At line 3: the claim recites “a length of the bone” it is unclear if this is meant to be the same length recite in claim 14 at line 7-8 from which the claim depends or a new length.  In the interest in compact prosecution the limitation will be interpreted as the same length.
Claim 24 is rejected as indefinite for the recitation of 
At line 1-2 the claim recites “the bone engagement pad comprises a transverse portion that is configured to extend transverse to a length of the bone.”  This limitation is identical to the limitation in claim 14 lines 5-8 from which it depends.  Therefore it is unclear if this is meant to be a new transverse portion or a further clarification of the same portion.  In the interest in compact prosecution the limitation will be treated as a further clarification.
At line 2: the claim recites “a length of the bone” it is unclear if this is meant to be the same length recite in claim 14 at line 7-8 from which the claim depends or a new length.  In the interest in compact prosecution the limitation will be interpreted as the same length.
Claim 25 is rejected as indefinite for depending upon an indefinite claim.
Claim 26 is rejected as indefinite for the recitation of 
At line 1-2 the claim recites “the bone engagement pad comprises a transverse portion that is configured to extend generally transverse to a length of the bone.”  This limitation is identical to the limitation in claim 14 lines 5-8 from which it depends.  Therefore it is unclear if this is meant to be a new transverse portion or a further 
At line 2 the term "generally" is a relative terms which renders the claim indefinite.  The term "generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
At line 2: the claim recites “a length of the bone” it is unclear if this is meant to be the same length recite in claim 14 at line 7-8 from which the claim depends or a new length.  In the interest in compact prosecution the limitation will be interpreted as the same length.
Claim 27 is rejected as indefinite for the recitation of 
At line 1-2 the claim recites “the bone engagement pad comprises a transverse portion that is configured to extend generally transverse to a length of the bone.”  This limitation is identical to the limitation in claim 14 lines 5-8 from which it depends.  Therefore it is unclear if this is meant to be a new transverse portion or a further clarification of the same portion.  In the interest in compact prosecution the limitation will be treated as a further clarification.
At line 2 the term "generally" is a relative terms which renders the claim indefinite.  The term "generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
At line 2: the claim recites “a length of the bone” it is unclear if this is meant to be the same length recite in claim 14 at line 7-8 from which the claim depends or a new 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 18, 23, 29, 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Incavo et al (US Patent Pub. 20070100461A1).
Incavo discloses prosthesis for replacing a natural articular surface on bone (knee prosthesis).  Specifically in regards to claim 14, Incavo discloses the prosthesis (10) comprising: a joint facing side (13) comprising an articular surface (surface 13 is meant to interact with articular surface of the femoral component shown in Fig. 1-4B); a bone anchoring side (side of 10 wherein 16 is attached) comprising a bone engagement surface; and a bone engagement pad (16) secured to at least part of the bone engagement surface (side of 10 wherein 16 is attached) (Fig. 9-16; and Page 4 Para. [0086], Page 5 Para. [0072]-[0075]).  The bone engagement pad (16) comprising: a transverse portion (body of 16) configured to extend transverse to a length of the bone (tibia); and wherein the bone engagement pad (16) has a thickness within the range of 
In regards to claim 18, Incavo discloses wherein the thickness is parallel to the length and is uniform (Fig. 15-16).
In regards to claim 23, Incavo discloses the bone engagement pad (16) comprises a transverse portion (body of 16) that is configured to extend generally to a length of the bone (tibia), the transverse portion (body of 16) comprising: a pad bone-facing surface (surface facing away from 13) and a pad joint-facing surface (surface of 16 directly adjacent 11) that are on opposite sides of the transverse portion (body of 16); and the transverse portion (16) has a thickness, parallel to the length and is uniform (Fig. 15-16).
In regards to claim 29, Incavo discloses prosthesis for replacing a natural articular surface on bone (knee prosthesis).  Specifically, Incavo discloses the prosthesis (10) comprising: a joint facing side (13) comprising an articular surface (surface 13 is meant to interact with articular surface of the femoral component shown in Fig. 1-4B); a bone anchoring side (side of 10 wherein 16 is attached) comprising a bone engagement surface; and a bone engagement pad (16) secured to at least part of the bone engagement surface (side of 10 wherein 16 is attached) (Fig. 9-16; and Page 4 Para. [0086], Page 5 Para. [0072]-[0075]).  The bone engagement pad (16) comprising: a transverse portion (body of 16) extending transverse to a length of the bone (tibia); and wherein the bone engagement surface  comprises one or more bone engagement features (19) extending through one ore corresponding apertures formed in the transverse portion (body of 16) (Fig. 15-16; and Page 5 Para. [0074]).
In regards to claim 32, Incavo discloses wherein the bone engagement pad (16) has a thickness within the range of 0.5mm to 1.5 mm (Incavo discloses wherein the central portion 16 
In regards to claims 15-16 and 33, Incavo discloses wherein the bone engagement surface (lower surface of 11 having 16 attached thereon) is formed via a first manufacturing process selected from the group consisting of forging, milling, and casting; and the bone engagement pad (16) is formed via a second manufacturing process different from the first manufacturing process ; and the second manufacturing process is an additive manufacturing process (Incavo discloses wherein the plate 11 can be made of surgical steel and wherein the porous layer 17 of central surface 16 is a fibrous metal mesh.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  In the instant case, the porous layer 17 is similar in construct as applicant’s pad 970 shown in Fig. 9, and is fully capable of being produced by a combination of a standard manufacturing process and an additive manufacturing process.) (Fig. 15-16; and Page 6 Para. [0084] and Page 5 Para. [0072]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Incavo in view of Deffenbaugh et al (US Patent 8715359B2).
Incavo discloses a knee implant comprising joint facing side and a bone anchoring side having a bone engagement surface, a bone engagement pad having a transverse body portion.  In regards to claims 20 and 28, Incavo discloses wherein the implant is a knee implant (10 tibial tray) (Fig. 15-16).  However, Incavo is silent as to the articular surface being shaped as a natural articular surface.
Deffenbaugh discloses a knee implant for replacing a natural articular surface on a bone (prosthesis for cemented fixation and method for making the prosthesis).  Specifically, Deffenbaugh discloses the knee implant (14 with 82 and 16) comprising: a joint facing side (70 on 16) comprising an articular surface (17); a bone anchoring side (side of 14 wherein 82 is attached) comprising a bone engagement surface; and a bone engagement pad (82) secured to at least part of the bone engagement surface (surface of 14 wherein 82 is attached) (Fig. 1-5; and Col. 8 lines 30-40, Col. 9 lines 34-47, Col. 10 lines 9-18).  In regards to claims 20 and 28, Deffenbaugh discloses wherein: the prosthesis (16 and 14 with 82) comprises a knee implant (see fig. 1-5); the articular surface (17) is configured to a shape to replace the natural articular surface; and the natural articular surface is one of a natural tibial surface (Fig. 1-5).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tray (10) of Incavo to have a surface that matches a natural tibial articular surface as taught in Deffenbaugh in order to allow the device to better work with the femoral component shown in Incavo.

Claim(s) 24-25 and 30-31, as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Incavo in view of Stalcup et al (US Patent Pub. 20140277530A1).
Incavo discloses a knee implant comprising joint facing side and a bone anchoring side having a bone engagement surface, a bone engagement pad having a transverse body portion.  In regards to claims 24-25 and 30-31, Incavo discloses bone engagement pad (16) comprising: a transverse portion (body of 16) configured to extend transverse to a length of the bone (tibia); and wherein the bone engagement surface (surface of 11 having 16 thereon) comprises a bone engagement feature (19) extending through an aperture formed in the transverse portion (body of 16) (Fig. 15-16; and Page 5 Para. [0078]).  However, Incavo is silent as to the transverse portion having protruding portions that extend perpendicularly to the transverse portion.
Stalcup discloses a knee implant for replacing a natural articular surface on a bone (fixation of bone implants).  Specifically, Stalcup discloses the knee implant (140) comprising: a joint facing side (142) comprising an articular surface (surface of 142); a bone anchoring side (144 having 148) comprising a bone engagement surface; and a bone engagement pad (146) secured to at least part of the bone engagement surface (surface of 144 having 148) (Fig. 11-12; and Page 3 Para. [0053]).  In regards to claims 24, Stalcup discloses wherein one or more protruding portions (portion of 146 that surrounds 148) extending generally perpendicular to the transverse portion (body of 146) (Fig. 12; and Page 3-4 Para. [0053]).  In regards to claim 25, Stalcup discloses the bone engagement surface comprises a bone engagement feature (148) extending through an aperture formed in the transverse portion (body of 146); and the one or more protruding portions (portion of 146 surrounding 148) extend from one or more edges of the aperture, alongside one or more surfaces of the bone engagement feature (148) (Fig. 12; and Page 3-4 Para. [0053]).  In regards to claims 30-31, Stalcup discloses wherein the transverse .  
 

Claim(s) 27 and 34-35, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Incavo in view of O’Neill et al (US Patent Pub. 20080004709A1).
Incavo discloses a knee implant comprising joint facing side and a bone anchoring side having a bone engagement surface, a bone engagement pad having a transverse body portion.  In regards to claims 27, Incavo discloses bone engagement pad (16) comprising: a transverse portion (body of 16) configured to extend transverse to a length of the bone (tibia); a pad bone facing surface (portion of 16 that faces away from 11) and a pad joint facing surface (portion of 16 directly adjacent 11) are on opposite sides of the bone engagement pad (16) (Fig. 15-16).  However, Incavo is silent as to the varying porosity levels within the bone engagement pad.
O’Neill discloses in regards to claim 27, a bone engagement pad (410) that has a transverse portion (body of 410) comprises a low-porosity layer (414) proximate the pad joint claim 34, O’Neill discloses a transverse portion (body of 410) comprises a bone facing surface (412) comprising a first porosity level; and a joint facing surface (414) comprising a second porosity level lower than the first porosity level; and wherein the first and second porosity levels of the transverse portion (body of 410) are formed during the second manufacturing process (O’Neill discloses that the porosity decreases at a surface that will become part of the pad that is attached to additional components like an implant.  O’Neill also discloses wherein the surface 414 goes against the implant while surface 412 goes against the bone and wherein the surface 414 has a porosity that is less than the surface 412.) (Fig. 10B; and Page 6 Para. [0069]-[0070]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the porous layer (17) on the portion (16) of Incavo to be manufactured with varying porosity as taught in O’Neill in order to have a first porosity specifically adapted for the promotion of bone ingrowth and a second porosity that is less than the first porosity, thus providing a greater contact area between the porous pad and the element to which the porous pad is attached to. (Page 6 Para. [0070]).  
In regards to claim 35, Incavo discloses wherein the bone engagement pad (16) is formed via a second manufacturing process different from the first manufacturing process; and the second manufacturing process is an additive manufacturing process such as 3D printing (Incavo discloses wherein the plate 11 can be made of surgical steel and wherein the porous layer 17 of central surface 16 is a fibrous metal mesh.  As set forth in MPEP 2113, product by process . 















Claim(s) 4, 6- 8, 12, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Incavo in view of O’Neill et al (US Patent Pub. 20080004709A1).
Incavo discloses prosthesis for replacing a natural articular surface on bone (knee prosthesis).  Specifically in regards to claim 4 and 6, Incavo discloses the prosthesis (10) comprising: a joint facing side (13) comprising an articular surface (surface 13 is meant to interact with articular surface of the femoral component shown in Fig. 1-4B); a bone anchoring side (side of 10 wherein 16 is attached) comprising a bone engagement surface; and a bone engagement pad (16) secured to at least part of the bone engagement surface (side of 10 wherein 16 is attached) (Fig. 9-16; and Page 4 Para. [0086], Page 5 Para. [0072]-[0075]).  The bone engagement pad (16) comprising: a pad bone facing surface a pad bone facing surface (portion of 16 that faces away from 11) and a pad joint facing surface (portion of 16 directly adjacent 11) are on opposite sides of the bone engagement pad (16) (Fig. 15-16).  Incavo also discloses wherein the bone engagement surface (lower surface of 11 having 16 attached thereon) is formed via a first manufacturing process selected from the group consisting of forging, milling, and casting; and the bone engagement pad (16) is formed via a second manufacturing process different from the first manufacturing process ; and the second manufacturing process is an additive manufacturing process (Incavo discloses wherein the plate 11 can be made of surgical steel and wherein the porous layer 17 of central surface 16 is a fibrous metal mesh.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  In the instant case, the porous layer 17 is similar in construct as applicant’s pad 970 shown in Fig. 9, and is fully capable of being produced by a 
O’Neill discloses in regards to claim 4, a bone engagement pad (410) that has a bone facing surface (412) comprising a first porosity level; and a joint facing surface (414) comprising a second porosity level lower than the first porosity level; and wherein the first and second porosity levels of the bone engagement pad (410) are formed during the second manufacturing process (O’Neill discloses that the porosity decreases at a surface that will become part of the pad that is attached to additional components like an implant.  O’Neill also discloses wherein the surface 414 goes against the implant while surface 412 goes against the bone and wherein the surface 414 has a porosity that is less than the surface 412.) (Fig. 10B; and Page 6 Para. [0069]-[0070]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the porous layer (17) on the portion (16) of Incavo to be manufactured with varying porosity as taught in O’Neill in order to have a first porosity specifically adapted for the promotion of bone ingrowth and a second porosity that is less than the first porosity, thus providing a greater contact area between the porous pad and the element to which the porous pad is attached to. (Page 6 Para. [0070]).  
In regards to claim 7, Incavo discloses wherein the bone engagement pad (16) has a thickness within the range of 0.5mm to 1.5 mm (Incavo discloses wherein the central portion 16 is a porous layer 17 having a thickness in the range of 0.5-2mm.) (Fig. 15-16; and Page 5 Para. [0078]).
In regards to claim 8, Incavo discloses the bone engagement pad (16) comprises a transverse portion (body of 16) that is configured to extend transverse to a length of the bone 
In regards to claim 12, Incavo discloses the bone engagement pad (16) comprises a transverse portion (body of 16) that is configured to extend transverse to a length of the bone (tibia), the pad bone-facing surface (surface facing away from 11) and a pad joint-facing surface (surface of 16 directly adjacent 11) that are on opposite sides of the bone engagement pad (16) (Fig. 15-160.  While O’Neill further discloses wherein the transverse portion (body of 410) comprises a low-porosity layer (414) proximate the pad joint facing surface, by which a porosity of the transverse portion (body of 410) abruptly increases towards the pad bone facing surface (412) (O’Neill discloses that the porosity decreases at a surface that will become part of the pad that is attached to additional components like an implant.  O’Neill also discloses wherein the surface 414 goes against the implant while surface 412 goes against the bone and wherein the surface 414 has a porosity that is less than the surface 412.) (Fig. 10B; and Page 6 Para. [0069]-[0070]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the porous layer (17) on the portion (16) of Incavo to be manufactured with varying porosity as taught in O’Neill in order to have a first porosity specifically adapted for the promotion of bone ingrowth and a second porosity that is less than the first porosity, thus providing a greater contact area between the porous pad and the element to which the porous pad is attached to. (Page 6 Para. [0070]).  
In regards to claim 21, Incavo discloses wherein the bone engagement pad (16) is formed via a second manufacturing process different from the first manufacturing process; and the second manufacturing process is an additive manufacturing process such as 3D printing (Incavo 
In regards to claim 22, Incavo discloses wherein the bone engagement surface comprises a bone engagement feature (19) extending through an aperture formed in the bone engagement pad (16) (Fig. 15-16).

Claim(s) 9-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Incavo in view of O’Neill as applied to claim 4 above, and further in view of Stalcup et al (US Patent Pub. 20140277530A1).
Incavo in view of O’Neill discloses a knee implant comprising joint facing side and a bone anchoring side having a bone engagement surface, a bone engagement pad having a transverse body portion with varying porosity levels.  In regards to claims 9-10, Incavo discloses bone engagement pad (16) comprising: a transverse portion (body of 16) configured to extend transverse to a length of the bone (tibia); and wherein the bone engagement surface (surface of 11 having 16 thereon) comprises a bone engagement feature (19) extending through an aperture formed in the transverse portion (body of 16) (Fig. 15-16; and Page 5 Para. [0078]).  However, the combination is silent as to the transverse portion having protruding portions that extend perpendicularly to the transverse portion.
Stalcup discloses a knee implant for replacing a natural articular surface on a bone (fixation of bone implants).  Specifically, Stalcup discloses the knee implant (140) comprising: a joint facing side (142) comprising an articular surface (surface of 142); a bone anchoring side (144 having 148) comprising a bone engagement surface; and a bone engagement pad (146) secured to at least part of the bone engagement surface (surface of 144 having 148) (Fig. 11-12; and Page 3 Para. [0053]).  In regards to claims 9, Stalcup discloses the bone engagement  pad (146) has a transverse portion (body of 146), wherein the pad bone facing surface (part of 146 against bone) and the pad joint facing surface (part of 146 attached to 144) are on opposite sides of the transverse portion (body of 146); and one or more protruding portions (portion of 146 surrounding 148) extend  perpendicular to the transverse portion (body of 146) (Fig. 12; and Page 3-4 Para. [0053]).  In regards to claims 10, Stalcup discloses wherein the bone engagement surface (144) has a bone engagement feature (148) extending through an aperture formed in the transverse portion (body of 146); and the one or more protruding portions (portion of 146 surrounding 148) extend from one or more edges of the aperture, alongside one or more surfaces of the bone engagement feature (148) (Fig. 12; and Page 3-4 Para. [0053]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the porous layer (17) on the portion (16) of Incavo to have protruding portions that extend transversely from the transverse portion and along the surface of the bone engagement feature as taught in Stalcup in order to a layer of bone ingrowth surrounding the bone engagement feature to better fixate the device to the bone (Page 3-4 Para. [0053]).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Incavo in view of O’Neill as applied to claim 4 above, and further in view of Deffenbaugh et al (US Patent 8715359B2).
Incavo in view of O’Neill discloses a knee implant comprising joint facing side and a bone anchoring side having a bone engagement surface, a bone engagement pad having a transverse body portion with varying porosity levels.  In regards to claim 13, Incavo discloses wherein the implant is a knee implant (10 tibial tray) (Fig. 15-16).  However, the combination is silent as to the articular surface being shaped as a natural articular surface.
Deffenbaugh discloses a knee implant for replacing a natural articular surface on a bone (prosthesis for cemented fixation and method for making the prosthesis).  Specifically, Deffenbaugh discloses the knee implant (14 with 82 and 16) comprising: a joint facing side (70 on 16) comprising an articular surface (17); a bone anchoring side (side of 14 wherein 82 is attached) comprising a bone engagement surface; and a bone engagement pad (82) secured to at least part of the bone engagement surface (surface of 14 wherein 82 is attached) (Fig. 1-5; and Col. 8 lines 30-40, Col. 9 lines 34-47, Col. 10 lines 9-18).  In regards to claim 13, Deffenbaugh discloses wherein: the prosthesis (16 and 14 with 82) comprises a knee implant (see fig. 1-5); the articular surface (17) is configured to a shape to replace the natural articular surface; and the natural articular surface is one of a natural tibial surface (Fig. 1-5).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the tray (10) of Incavo to have a surface that matches a natural tibial articular surface as taught in Deffenbaugh in order to allow the device to better work with the femoral component shown in Incavo.

Response to Arguments
The previous 112 and 101 rejections are withdrawn.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the same base reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, or 35 USC 101 as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775